Case 1:19-cv-02462-JMS-DLP Document 110 Filed 11/23/20 Page 1 of 4 PageID #: 889




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 JOHN M. KLUGE,                                )
                                               )
                Plaintiff,                     )
                                               )
          v.                                   )       CASE NO. 1:19-cv-02462-JMS-DLP
                                               )
 BROWNSBURG COMMUNITY                          )
 SCHOOL CORPORATION,                           )
                                               )
                        Defendant.             )

                      DEFENDANT’S STATEMENT OF DEFENSES

          Pursuant to the Amended Case Management Plan approved on March 3, 2020 (dkt.

 75), Defendant Brownsburg Community School Corporation (the “School”), by counsel,

 identifies the following defenses and other issues it has the burden to prove at trial, which

 includes stating specifically the legal theories upon which such defense or other issue is

 based.

          1.      Regarding Kluge’s Title VII discrimination claim based on failure to provide a

 reasonable accommodation (dkt. 15, at 17), Kluge bears the initial burden of establishing a prima

 facie case in that he “must show that his religious belief or practice conflicted with a requirement

 of his employment and that his religious observance or practice was the basis for the

 discriminatory treatment or adverse employment action.” (Dkt. 70, at 25 (citing Porter v. City of

 Chicago, 700 F.3d 944, 951 (7th Cir. 2012), as modified by Abercrombie & Fitch Stores, Inc.,

 135 S. Ct. at 2032-33).) If Kluge establishes a prima facie case, the burden shifts to the School to

 demonstrate that it made “a reasonable accommodation of the religious practice or to show that

 any reasonable accommodation would result in undue hardship.” Porter, 700 F.3d at 951. In this


                                                   1
Case 1:19-cv-02462-JMS-DLP Document 110 Filed 11/23/20 Page 2 of 4 PageID #: 890




 respect, the School anticipates the evidence will show that it reasonably accommodated Kluge by

 agreeing to a last-name-only accommodation, continued the accommodation for months, and

 announced it would withdraw the accommodation when it became apparent that the

 accommodation was negatively impacting the classroom environment. It is important to note that

 an employer need only show “a cost . . . more than de minimis” to establish undue hardship.

 E.E.O.C. v. Ilona of Hungary, Inc., 108 F.3d 1569, 1576 (7th Cir. 1997).

         2.        Regarding Kluge’s Title VII claim based on retaliation (dkt. 15, at 17-18),

 Kluge can establish a prima facie case by demonstrating that “he engaged in statutorily protected

 expression and was subjected to an adverse employment action as a result.” (Dkt. 70, at 28 (citing

 Carlson v. CSX Transp., Inc., 758 F.3d 819, 828 (7th Cir. 2014)).) If he does so (and assuming he

 can show his retaliation claim is not a repackaged version of his failure-to-accommodate claim, see

 E.E.O.C. v. Walmart Stores East LP, No. 18-cv-804-bbc, 2020 WL 247462, at *5 (W.D. Wis., Jan.

 16, 2020)), then the School must articulate a legitimate, non-discriminatory reason for its decision.

 Alexander v. Gerhardt Enters., Inc., 40 F.3d 187, 195 (7th Cir. 1994). Similar to Kluge’s failure-to-

 accommodate claim, after agreeing to the last-name-only accommodation and allowing it to continue

 for months, the School legitimately announced it would withdraw the accommodation when it

 became apparent that the accommodation was negatively impacting the classroom environment.

 Kluge can overcome this legitimate, non-discriminatory reason by establishing pretext, which

 “means a lie, specifically a phony reason for some action.” Russell v. Acme–Evans Co., 51 F.3d

 64, 68 (7th Cir.1995); see also Jordan v. Summers, 205 F.3d 337, 343 (7th Cir. 2000) (noting

 that an employer’s belief can be “mistaken, ill considered or foolish, so long as [the employer]

 honestly believed those reasons, pretext has not been shown”).




                                                    2
Case 1:19-cv-02462-JMS-DLP Document 110 Filed 11/23/20 Page 3 of 4 PageID #: 891




        3.        To the extent Kluge failed to make any reasonable attempts to mitigate his

 damages, the School is entitled to a set-off in the event Kluge prevails on either or both of his

 remaining claims. In addition, any recovery must be setoff and/or reduced by wages,

 commissions, pay and benefits, other earnings or remunerations, regardless of form received, that

 were paid or due to Kluge or receivable with exercise of due diligence by Kluge. At this point in

 the litigation, Kluge has disavowed any claim to a back pay damages award due to the fact he

 secured comparable employment following separation from the School. To the extent Kluge

 were to assert a claim for back-pay damages, the School reserves the right to introduce evidence

 produced in discovery demonstrating that Kluge’s subsequent employment has fully mitigated

 such damages.

        4.        To the extent Kluge argues for an award of punitive damages, such an argument

 is foreclosed as a matter of law due to the fact that punitive damages are not available against a

 political subdivision such as the School. 42 U.S.C. § 1981a(b)(1); Thomas v. Washington Metro.

 Area Transit Auth., 305 F. Supp. 3d 77, 88 (D.D.C. 2018) (“Moreover, the Court’s own inquiry

 does not reveal any statutory authorization for punitive damages against WMATA for the

 remaining Title VII claims. In Title VII cases involving intentional discrimination in

 employment, punitive damages are not recoverable against ‘a government, government agency

 or political subdivision,’ such as WMATA.”). In addition, even assuming for argument’s sake

 that an award of punitive damages is available, the School anticipates the evidence will

 demonstrate that it did not commit any act with malice or reckless indifference in relation to

 Kluge’s federally protected rights.




                                                  3
Case 1:19-cv-02462-JMS-DLP Document 110 Filed 11/23/20 Page 4 of 4 PageID #: 892




        5.         The School reserves the right to amend this Statement to the extent that

 damages discovery, which has not yet been completed, affects its defenses or other issues for

 which it bears the burden of proof at trial.

                                                Respectfully submitted,

                                                /s/ Brent R. Borg_________________________
                                                Brent R. Borg, Attorney No. 27415-29
                                                bborg@cchalaw.com
                                                Alexander P. Pinegar, Attorney No. 26543-49
                                                apinegar@cchalaw.com
                                                Church Church Hittle + Antrim
                                                10765 Lantern Road, Suite 201
                                                Fishers, IN 46038
                                                317-773-2190

                                                Attorneys for Defendant
                                                Brownsburg Community School Corporation

                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of November 2020, a true and exact copy of the

 foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

 was sent to the following persons by operation of the Court’s Electronic filing system:

  Kevin E. Green                                       Michael J. Cork
  Kevin Green Associates                               Michael J. Cork, Esq.
  456 N. Meridian Street, #1517                        5754 N. Delaware St.
  Indianapolis, IN 46204                               Indianapolis, IN 46220-2528
  keglegal@aol.com                                     cork0@icloud.com

  Roscoe Stovall, Jr.
  Roscoe Stovall, Jr. & Associates
  2 West Main Street
  Mooresville, IN 46158
  rstovall@roscoelaw.com


                                                /s/ Brent R. Borg_________________________
                                                Brent R. Borg, Attorney No. 27415-29


                                                   4
